Citation Nr: 9931847	
Decision Date: 11/10/99    Archive Date: 11/19/99


DOCKET NO.  97-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for disability of the shoulder, back and 
leg pain, residuals of an injury of the low back.  

2. Entitlement to service connection for the residuals of yellow fever.  

3. Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 
1996 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service connection for yellow 
fever; hepatitis; and pain in the legs, back and shoulder secondary to back 
trauma.

The Board recognizes that this appeal is being disposed of in a manner that 
differs from that used by the RO in that the RO made its decision on the merits.  
The United States Court of Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Therefore, the veteran is not prejudiced by the 
manner in which the Board has disposed of the claim.  

It is noted that in February 1999, the veteran submitted a notice of 
disagreement to a November 1998 rating decision of the RO that granted a 10 
percent rating for tinnitus, and assigned noncompensable ratings for hearing 
loss and the residuals of a laceration injury of the left ring finger.  The RO 
furnished a statement of the case, but the veteran has not, as yet, submitted a 
substantive appeal.  The Board finds that it would be improper to remand these 
issues because the RO has completed its responsibility in the processing of 
these issues by sending the veteran a statement of the case.  38 U.S.C.A. 7105 
(West 1991).  If the veteran wishes these issues to be considered by the Board, 
he must file a substantive appeal.  The Board does not have jurisdiction unless 
a timely substantive appeal is filed.  It would be inappropriate for the Board 
to assume that the veteran will appeal, or that he will appeal all issues or 
that the appeals would be timely or adequate.  38 C.F.R. §§ 20.202, 20.203, 
20.302 (1999).  It would be completely inappropriate for the Board to speculate 
as to the facts or arguments he might present in support of his claim.  It is 
also possible for the veteran to submit additional evidence.  38 C.F.R. § 
20.1304 (1999).  It would be inappropriate for the Board to interfere with the 
appeal process by addressing these issues at this time.  

Therefore, the issues of increased ratings for tinnitus, hearing loss and the 
residuals of a laceration of the left ring finger are not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried out by a claimant 
and the RO or other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Subsection (a) of that section establishes the 
basic framework for the appellate process, as follows:  Appellate review will be 
initiated by a notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as prescribed in this section.  
Bernard v. Brown, 4 Vet. App. 384 (1994).  The final step required for Board 
jurisdiction has not been satisfied.  

More recently, when another part of VA argued that an issue over which the Board 
did not have jurisdiction should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand a matter over 
which it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  See 
also Ledford v. West, 136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 
(1998); Shockley v. West, 11 Vet. App. 208 (1998).  

If the veteran wishes the Board to consider these issues, the veteran must file 
a timely and adequate substantive appeal.  


FINDINGS OF FACT

1. There is no evidence of an etiologic nexus between any current disability 
manifested by shoulder, back and leg pain, and any disease or injury during 
active service, including a low back injury.

2. There is no evidence of current residuals of yellow fever.  

3. There is no evidence of an etiologic nexus between currently demonstrated 
hepatitis and any disease or injury during active service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim regarding 
service connection for shoulder, back and leg pain.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded claim regarding 
service connection for the residuals of yellow fever.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3. The veteran has not submitted evidence of a well-grounded claim regarding 
service connection for hepatitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues is whether or not 
the veteran has presented evidence of well-grounded claims; that is, ones that 
are plausible, meritorious on their own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the absence 
of evidence of a well-grounded claim, there is no duty to assist the veteran in 
developing the pertinent facts and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service injury or disease and 
the current disability. That means that for a claim of service connection, there 
must be evidence of a current disability, disease or injury during service and a 
link between the two.  Furthermore, the evidence needed to establish service 
connection for any particular disability,  must be competent.  That is, an 
injury during service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a cause or symptoms 
during service, a competent opinion of a medical professional is required. 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic disease is shown 
in service or during an applicable presumptive period or where continuity of 
symptomatology is demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the record shows that the veteran's claims are not well-grounded.  
Although where claims are not well grounded VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the Department of Veterans 
Affairs has advised the claimant of the evidence necessary to be submitted with 
a VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 5103(a) in the 
Statement of the Case in which the appellant was informed of the reasons of the 
denial of his claim.  There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


I.  Back, Shoulder and Leg Pain

Review of the service medical records shows that the veteran reported having 
shot himself in the leg before joining the army.  He stated that his knee 
occasionally "goes out."  Examination of the right knee was completely normal.  
In July 1969, he was treated for a muscle strain over the left shoulder.  There 
are no further left shoulder complaints noted in the service medical records.  
In September 1969, the veteran was treated for pain in the sacral region 
sustained in an injury of his back.  He reported having hurt his back while 
diving into a pool.  He continued to be treated for back pain until late October 
1969.  He had no further complaints until June 1973 when he was again treated 
for low back pain that was assessed as being acute.  In January 1974 he was 
treated for complaints of low back pain after he slipped and fell.  The pain was 
sharp and came in spasms.  An X-ray study showed no fracture, dislocation or 
other bony abnormality.  The impression was muscle strain.  On examination for 
separation from service no abnormality of the back, shoulder or legs was noted.  

Statements have been received from [redacted] and [redacted], the veteran's 
former spouse.  They both attest to the fact that the veteran sustained a back 
injury during service.  Ms. [redacted] further stated that during the years that 
she and the veteran were together, he suffered with pain in the upper and lower 
back.  

A special examination for Agent Orange review was conducted by VA in September 
and October 1995.  At that time, the veteran had no complaints of disabilities 
manifested by pain of the shoulders, back or legs.  VA outpatient treatment 
records, dated from January 1995 to March 1996, are similarly negative.  

An examination was conducted by VA in May 1996.  At that time on joint 
evaluation, the veteran reported that he had pain between his shoulder blades 
and stated that he had been told that his left shoulder pain was from his back.  
Regarding a leg condition, he stated that he had been told that this was also 
from his back.  The examiner noted the veteran's history of a gunshot wound of 
the knee.  Examination of both knees and shoulders was normal.  The pertinent 
diagnoses were left shoulder pain secondary to back problems and leg pain on the 
right.  

On examination of the spine performed in May 1996, the veteran stated that he 
was in a tank accident in which he was struck in the thoracic area of the back 
and had had difficulty in this area since that time.  He had pain in the 
shoulder blades and in the posterior aspect of the left shoulder.  He also 
described pain in the low back which is less painful that the thoracic area.  He 
stated that he had intermittent numbness and mild pain in the lateral aspect of 
the right thigh and right leg.  There had been no muscle weakness involved.  
Objective evaluation showed no pain on motion and a normal neurological 
examination.  The examiner diagnosed injury of thoracic spine in 1969.  The 
examiner also diagnosed chronic low back pain with intermittent sensory 
radiculopathy, right L5.  Significantly, the examiner did not indicate any 
connection between the injury in service and the current disability.  

Back symptoms were additionally noted on VA examination performed in August 
1998.  The examiner did not relate the current back disability to disease or 
injury in active service.  

While the record shows that the veteran did sustain a back injury and had 
shoulder pain during service, he had no manifestations of back or shoulder pain 
for approximately 20 years.  Thus continuity of symptomatology is not 
demonstrated.  In the absence of continuity, a well-grounded claim requires that 
the veteran would have to submit competent medical evidence of causality between 
incidents of service and the disability for which he is claiming service 
connection.  Grivois v. Brown, 6 Vet. App. 136 (1994).  Review of the record 
fails to disclose any medical opinion that the disabilities for which the 
veteran is claiming service connection are related to service.  Absent such an 
opinion, the claims are not considered to be plausible and must be denied.  

II.  Residuals of Yellow Fever

The veteran is claiming service connection for the residuals of yellow fever 
that he states he suffered while in service in Vietnam.  Review of the service 
medical records fails to show that he was treated for yellow fever while he was 
on active duty.  Review of the post-service medical evidence is similarly 
negative for residuals of yellow fever.  Where there is no demonstration of 
current disability, a well-grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As yellow fever, or residuals thereof, have 
not been demonstrated, the claim is not considered to be plausible and must be 
denied.  

III.  Hepatitis

The veteran is seeking service connection for hepatitis.  Review of the service 
medical records shows no evidence of this disease.  An examination was conducted 
by VA in May 1996.  At that time, it was noted that in 1994 he became somewhat 
nauseated and evaluation eventually led to various tests that showed hepatitis, 
with positive testing for hepatitis A, B and C.  The diagnosis was chronic 
persistent hepatitis C and previous hepatitis A and hepatitis B, with no 
clinical residuals.  The examiner did not relate the veteran's hepatitis to 
service.  

It should be emphasized that to be deemed well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  When, as in the present case, a condition is not shown in service 
or for many years later, competent medical evidence is required to link the 
current condition with remote events of service; otherwise, the service 
connection claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 136 
(1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Under these circumstances, 
as there is no medical opinion that the hepatitis is related to service, the 
claim is not considered to be plausible and is denied.  

The Board notes the veteran served with an artillery unit in Vietnam.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) help a combat veteran in 
relation to the question of service incurrence once the merits stage of the 
service-connected analysis has been reached.  The provisions of 38 U.S.C.A. § 
1154(b) (West 1991) do not provided the nexus evidence or evidence of current 
disability needed in this case.  

Further, the record does not provide the threshold evidence required for a well 
grounded claim, so we do not proceed to the weighing of the merits.  Since the 
threshold requirement of 38 U.S.C.A. § 5107(a) (West 1991) for a well grounded 
claim is not met, there is no positive evidence to analyze under 38 U.S.C.A. § 
5107(b) (West 1991).  


ORDER

The claims for service connection for shoulder, back and leg pain, residuals of 
an injury of the back; yellow fever; and hepatitis are denied.  

	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


